DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0276657 to Kim et al. (Kim hereinafter).
Regarding claim 1, Kim teaches a washing machine (10) comprising: a water transmission device (20) configured to discharge water in a washing tub (14), the water transmission device including: a filter case (30) disposed under the washing tub, the filter case accommodating a filter (40), and the filter case accepting the water from the washing tub (paragraph 50); a pump case (P) connected to the filter case, the pump case accommodating an impeller (53), the impeller configured to suction the water in the filter case and discharge; a motor (54) configured to rotate the impeller; a suction hole (52) communicating a side portion (51) of the pump case facing a center of the impeller with a side portion of the filter case (F); and an outlet (32) opened downward from a lowest end inside the pump case, the outlet communicating with a water discharge pipeline (22).
Regarding claim 2, Kim teaches a lateral (i.e. transverse to the flow direction) of the water discharge pipeline under the pump case, at least at the connection to the outlet (32).
Regarding claim 3, Kim teaches an inlet (31) formed on an upper region of a side surface of the filter case (see e.g. Fig. 3), the inlet accepting the water from the washing tub; and an inflow pipeline extending from the inlet in a direction of the water discharge pipeline, the inflow pipeline connected to a connecting pipe extending from the washing tub.
Regarding claim 5, Kim teaches that an entirety of the interior of the filter case, thus including an upper region therein, communicates with the interior of the pump case (P) via the suction hole (52).
Regarding claim 6, Kim teaches, as illustrated in Fig. 4, that the centerline of the suction hole (52) is aligned with a center of the impeller (52) and is further positioned at a higher level than a vertical center of the filter case.
Regarding claim 7, Kim teaches at least one communicating path below the suction hole (see Fig. 4, in particular the flow arrows under the filter 42) which at least indirectly communicates the lower region of the filter case with the outlet (32).
Regarding claim 8, Kim teaches that a properly selected communicating path is symmetrically formed.  The examiner notes that the geometry of the path is not limited, and therefore reads on any arbitrary section of the filter case interior which performs the claimed function.
Regarding claim 9, Kim teaches that the path may include a slit (i.e. the space between 52 and 43) vertically cut downward from a lower end of the suction hole (52).  The examiner notes that the element from which the slit is cut is not claimed. 
Regarding claim 10, Kim teaches that a properly selected communicating path, a cross-sectional area thereof is smaller than that of the suction hole (52).
Regarding claim 11, Kim teaches that the communicating paths, while extending within the filter case (30) extend from a lowest end inside the filter case and axially toward the outlet.
Regarding claim 12, Kim teaches that the filter case (30) is positioned with its entire vertical extent above the outlet (32), and thus the discharge pipeline (22).
Regarding claim 13, Kim teaches a washing machine (10) comprising: a water transmission device (20) configured to discharge water in a washing tub (14), the water transmission device including: a filter case (30) disposed under the washing tub, the filter case provided with an inlet (31), the inlet accepting the water from the washing tub; a pump case (P) connected to the filter case, the pump case accommodating an impeller (53), the impeller configured to suction the water in the filter case and discharge; and a motor (54) configured to rotate the impeller in a state in which a rotating direction is not actively determined, wherein a suction hole (52) of a side of the pump case communicates with an interior (F) of the filter case, wherein an outlet (32) of a lower side of the pump case communicates with a water discharge pipeline (22).
Regarding claim 14, Kim teaches a water transmission device (20) comprising: a filter case (30) disposed under a washing tub (14), the filter case accommodating a filter (42), and the filter case accepting water from the washing tub (paragraph 50); a pump case (P) connected to the filter case, the pump case accommodating an impeller (53), the impeller configured to suction the water in the filter case and discharge; a motor (54) configured to rotate the impeller; a suction hole (52) communicating a side portion of the pump case facing a center of the impeller with a side portion of the filter case; and an outlet (32) opened downward from a lowest end inside the pump case, the outlet communicating with a water discharge pipeline (22).
Regarding claim 15, Kim teaches, as illustrated in Fig. 4, that the centerline of the suction hole (52) is aligned with a center of the impeller (52) and is further positioned at a higher level than a vertical center of the filter case.
Regarding claim 16, Kim teaches at least one communicating path below the suction hole (see Fig. 4, in particular the flow arrows under the filter (42) which at least indirectly communicates the lower region of the filter case with the outlet (32).
Regarding claim 17, Kim teaches that a properly selected communicating path is symmetrically formed.
Regarding claim 18, Kim teaches that the path may include a slit (i.e. the space between 52 and 43) vertically cut downward from a lower end of the suction hole (52).
Regarding claim 19, Kim teaches that a properly selected communicating path, a cross-sectional area thereof is smaller than that of the suction hole (52).
Regarding claim 20, Kim teaches that the communicating paths, while extending within the filter case (30) extend from a lowest end inside the filter case and axially toward the outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0096771 to Kim et al. (Kim ‘771).
Regarding claim 4, Kim teaches the limitations of claim 1 from which claim 4 depends, as discussed above.  Kim does not teach that the impeller is operated in either forward or reverse.  Kim ‘771 teaches such a reversible motor, and in particular may be a BLDC motor, which will, if reversible, inherently require differences in current applied thereto in order to produce the reversal.  Kim teaches that this allows for a single pump to pump to multiple locations (paragraph 121).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the pump of Kim with a reversible motor and further structure as disclosed by Kim ‘771 to allow that pump to pump in multiple directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 July 2022